Citation Nr: 0510004	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-18 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a blood disorder, 
variously characterized as hemophilia and Von Willebrand's 
disease.

3.  Entitlement to service connection for PTSD.

4.  Whether new and material evidence has been submitted t to 
reopen a claim of entitlement to service connection for a 
stomach ulcer.

5.  Entitlement to an increased (compensable) evaluation for 
seborrheic and venostasis dermatitis, jungle rot and a fungal 
infection of the feet.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  While the veteran was previously denied 
service connection for nosebleeds, the Boards finds the issue 
of service connection for a bleeding disorder distinct from 
this issue, and will therefore adjudicate this issue as a 
claim for service connection on a de novo basis rather than a 
new and material issue.  Thus the issue in appellate status 
is as noted above.

The issues of service connection for PTSD, hemophilia or Von 
Will brand's diseases, and hepatitis C are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a decision dated in September 1994, the RO denied 
entitlement to service connection for a stomach ulcer.  The 
veteran did not timely appeal this decision.

2.  Evidence received since the unappealed September 1994 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.  

3.  The veteran's skin disorder is manifested by slight 
scaling of the eyebrows and erythema and scaling of the 
bilateral nasolabial folds, and chronic venostasis dermatitis 
changes in the lower extremities with complaints of itching 
and tenderness of the lower extremities.  


CONCLUSIONS OF LAW

1.  The September 1994 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
bleeding ulcer, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The additional evidence received since the September 1994 
RO rating decision is not new and material, and the veteran's 
claim of entitlement to service connection for a bleeding 
ulcer is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2002).

3.  The criteria for a 10 percent rating for the veteran's 
service connected seborrheic and venostasis dermatitis, 
jungle rot and a fungal infection of the feet have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Code 7806 (effective 
prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decisions noted above, January 2002 
and June 2003 statements of the case, VCAA letters dated 
September 2003 and December 2003, and numerous supplemental 
statements of the case, most recently dated in November 2003 
and April 2004.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  
The veteran has received several examinations during the 
entirety of this appeal.  The veteran also received a hearing 
at the RO in March 2002, and a hearing before the Board in 
October 2004.

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture, with the exception of the veteran's claim for PTSD, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993


Factual Background

Service medical records show that at the time of the entrance 
examination all pertinent systems were clinically evaluated 
as normal.  The veteran was reported as 65 inches tall and 
weighed 128 pounds.  The veteran was seen at the dispensary 
in February 1972for nausea, vomiting, and stomach cramps, 
with no diagnosis.  He was seen in June 1972 for in his left 
side and groin.  The impression was possible urinary tract 
infection.  He was seen in August, September, and November 
1972 for stomach complaints.  A November 1972 upper 
gastrointestinal series (UGI) was normal. A November 1972 
treatment record indicated that the veteran had complained of 
left lower quadrant pain for 6 months; the veteran at that 
time was diagnosed with an irritable colon.  He was seen in 
December 1972 for stomach pain.  The report of the veteran's 
seperation examination dated March 1973 shows no evidence of 
an ulcer.  His weight was 140 pounds.

The veteran received a VA examination in September 1976.  At 
that time, the veteran claimed he had a stomach ulcer in 
1972, which he said was a bleeding ulcer.  He complained of 
stomach cramps and intermittent abdominal pain, and 
intolerance to greasy foods.  He denied hematemesis but 
claimed minimal melena as recently as the past week.  He also 
claimed normal stools at twice per day.  He reported skin 
problems.  Upon examination, the abdomen was obese, but had 
no tenderness, masses, or fluid, and bowel sounds were 
active.  No hemorrhoids, polyps, or fissures were noted.  

An upper GI series showed the esophagus, stomach, bulb, and 
loop to be unremarkable except for a small sliding type 
hiatal hernia projecting at times 2cm above the left 
diaphragm.  No ulcer disease was then defined.  

The veteran was diagnosed with dermatitis of both feet, and 
bleeding stomach ulcer by history, not noted on current exam.

In a September 1976 rating decision, the veteran was denied 
service connection for a stomach ulcer, primarily because the 
VA examination from that time did not show the presence of an 
ulcer, only a small sliding hiatal hernia.

The veteran was notified of this decision and his appellate 
rights.  He did not appeal this determination, which is now 
final.  38 U.S.C.A. § 7105 (West 2002). 

Subsequently received were VA and private and VA medical 
records pertaining to treatment during 1993 and 1994 for 
several problems, including stomach complaints.  

The veteran was hospitalized in February 1993 with complaints 
of abdominal pain.  At that time, the veteran noted eating a 
chicken salad sandwich out of a machine at work, and felt 
stomach pains short thereafter, with the pain increasing 
during the past 16 hours.  His abdominal pain resolved while 
the veteran was in the hospital, but he was noted to have 
premature ventricular contractions.  It was noted that during 
his stay the veteran tolerated a diet with no nausea or 
vomiting, and no diarrhea.  Further testing was recommended 
for the veteran, but he was uncooperative.  The veteran was 
diagnosed at that time with abdominal pain of undetermined 
etiology, premature ventricular contractions, resolved, and 
episodes of syncope.

An April 1993 private esophogram report noted the veteran had 
4-5 episodes of prolonged reflux, which was considered a 
significant finding.

In September 1994 the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a stomach ulcer.  The veteran was notified of 
that decision and of his appellate rights.  He did not 
perfect an appeal regarding this determination, which is 
final.  38 U.S.C.A. § 7105.  However, the appellant may 
reopen his claim by submitting new and material evidence. 38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequently received were VA and private medical records 
pertaining to treatment from the 1980s to 2001 for various 
problems, including stomach complaints.  These records show 
no diagnosis of a stomach ulcer.  A May 1988 VA outpatient 
treatment record indicate that the veteran was seen with 
complaints of left lower quadrant pain, and was thought to 
have a probable left inguinal hernia at that time.

An August 1993 VA outpatient treatment record indicated that 
the veteran was diagnosed with gastroesophageal reflux 
disease (GERD).

An October 1994 private report indicated that the veteran had 
been seen in April 1994 with symptoms of increasing abdominal 
swelling and heart burn secondary to reflux symptoms.  At 
that time, he was suspected of having possible von 
Willebrand's disease, based on clinical manifestations.  

A December 1994 treatment note indicated that the veteran 
underwent a colonoscopy in which sigmoid diverticulosis was 
noted, and the veteran was prescribed medication.

A private clinic note dated February 1995 noted at this time 
that the veteran underwent a colonoscopy in December 1994 
that was unremarkable.

The veteran received a general VA medical examination in June 
2000.  At that time, the veteran reported a history 
consistent with GERD, which he stated was sever enough to 
trouble his larynx at times.  He also reported what he called 
ulcer type symptoms.  The diagnosis included esophageal 
reflux disease with GERD.

The veteran received a hearing at the RO in March 2002 
concerning issues other than the ulcer and skin disorders.  

The veteran received a VA skin examination in September 2003.  
The clinical history reflects that the veteran had jungle rot 
in Vietnam, which has resolved.  At that time the veteran 
complained of seborrheic dermatitis, especially scaling of 
his eyebrows and nasolabial folds bilaterally, which he 
reported started while he was in the service.  He was also 
noted to have venostasis with chronic venostasis dermatitis 
changes in the bilateral lower extremities.  According to the 
veteran, he had not received any treatment for either of 
these ailments, and has not had any systemic manifestations 
of either.  At the time of the examination, he complained of 
some scaling of his eyebrows and nasolabial folds bilaterally 
and also some tenderness in the bilateral lower extremities 
due to stasis dermatitis.  He reported no systemic 
manifestations such as fever or weight loss.  He stated that 
he was not receiving treatment.

Examination of the face revealed a slight scaling of the 
bilateral eyebrows and erythema as well as erythema and 
scaling of the bilateral nasolabial folds.  Examination of 
the bilateral lower extremities revealed +1 pitting edema 
with hyperpigmentation of the shins bilaterally.  Lower 
extremities were nontender to palpation.  The examiner 
indicated that in his opinion, less than 5% of the total body 
surface was affected, and of that, less than 1% was exposed 
skin.  The examiner indicated there did not seem to be any 
scarring or any systemic involvement or nervous system 
manifestation of these conditions.  There was no crusting, 
ulceration, or exfoliation noted at that time.  There was no 
involvement of the adjacent skin with either of these 
conditions.  The veteran was diagnosed with seborrheic 
dermatitis, and venostasis of the bilateral lower 
extremities, which caused venostasis dermatitis.

The veteran received a hearing before the undersigned 
Veterans Law Judge in October 2004.  At that time, the 
veteran reported that he has had ulcer problems and GERD 
problems since service.  He stated that he experienced 
itching and sweating involving the lower portion of the legs, 
ankles, and feet.  He also had blisters in his upper legs, 
which burst.  He stated that the itching is constant.  He now 
used a cream. 

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bleeding ulcer.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003). Service connection will be rebuttably presumed for 
certain chronic conditions, including peptic ulcers, which 
are manifest to a compensable degree within the year after 
active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The medical evidence submitted since the unappelaed September 
1994 final RO decision indicate that the veteran has had 
complaints of abdominal pain.  However, evaluations have 
failed to show the presence of a stomach ulcer, or the 
residuals thereof.  The most recent VA examination showed 
GERD.  With this claim having been previously denied because 
no evidence had been presented to indicate that the veteran 
had a bleeding ulcer, and no newly submitted evidence 
indicating that the veteran has ever had a bleeding ulcer, 
the Board finds that new and material evidence has not been 
submitted, and the claim must be denied.


Increased Rating for a Skin Disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

While the veteran's appeal of the rating for his skin 
disorder was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).

The veteran's dermatitis has been rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2004).  Under Diagnostic Code 
7806 as it was codified prior to August 30, 2002, eczema 
(which the veteran was rated under as analogous to 
dermatitis) was rated zero percent with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or a small area.  A 10 percent rating was assigned for eczema 
with exfoliation, exudation or itching that involves an 
exposed surface or an extensive area.  The next higher rating 
of 30 percent was assigned where exudation or itching is 
constant, or where there are extensive lesions or marked 
disfigurement. The highest rating of 50 percent was assigned 
where there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or the 
disorder is exceptionally repugnant.

Under the revised rating criteria provided by Diagnostic Code 
7806, a zero percent rating is assigned for dermatitis or 
eczema, affecting less than five percent of the entire body 
or less than five percent of exposed areas affected, and; no 
more than topical therapy is required during a period of 
twelve months.  A 10 percent rating is assigned where at 
least five percent but not more than 20 percent of the entire 
body is affect, or at least 5 percent, but less than 20 
percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve month period.  A 30 
percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are affect, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.  The highest rating of 60 percent is assigned when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affect, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

In this regard, the recent VA examination showed erythema and 
scaling of the bilateral nasolabial folds eyebrows.  
Additionally, venostasis dermatitis involved both lower 
extremities.  Furthermore, the VA examiner indicated that the 
lower extremities and tender.  The veteran has also reported 
itching.  

After reviewing the evidence the Board finds that the degree 
of disability resulting from the skin disorder more nearly 
approximates the criteria for the next higher evaluation 
under the old criteria in effect prior to August 30, 2002, 
Diagnostic Code 7806.  38 C.F.R. § 4.7.  Thus, a 10 percent 
rating is warranted.

However, this same evidence as set forth above does not 
satisfy the criteria for a higher rating under either the old 
or revised rating criteria.  Accordingly, a rating in excess 
of 10 percent is not warranted. 

ORDER


New and material evidence not having been submitted, the 
veteran's application to reopen his claim of service 
connection for a stomach ulcer is denied.

Entitlement to an increased evaluation of 10 percent for 
seborrheic and venostasis dermatitis, jungle rot and a fungal 
infection of the feet is granted subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

The record shows that the appellant's blood disorder has been 
diagnosed as hemophilia and Von Willebrand's disease.  Von 
Willebrand's disease is a congenital disease (DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 493 (27th ed. 1988) and 
hemophilia is a genetic disorder (DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 749 (27th ed. 1988). 

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation for 
disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.

Nevertheless, diseases of hereditary origin can be considered 
to be incurred in service if their symptomatology did not 
manifest itself until after entry on duty.  The mere genetic 
or other familial predisposition to develop the symptoms, 
even if the individual is almost certain to develop the 
condition at some time in his or her lifetime, does not 
constitute having the disease.  Only when symptomatology 
and/or pathology exist can one be said to have developed the 
disease.  At what point the individual starts to manifest the 
symptoms of, or have pathological changes associated with, 
the disease is a factual, not a legal issue which must be 
determined in each case based on all the medical evidence of 
record.  See Monroe v. Brown, 4 Vet. App. 513 (1993); 
VAOPGCPREC 8-88 (Op. G.C. 8-88).  The General Counsel of VA 
has held that while a congenital disease, in its very nature, 
must have preexisted service, entitlement to service 
connection turns on whether the disease was aggravated by 
service. See VAOPGCPREC 82-90 (Op. G.C. 82-90).

As such, the Board is of the opinion that a specialized VA 
examination is warranted.  

The veteran received a VA examination for his hepatitis C in 
April 2001.  Following the examination, the examiner stated 
that it was as least as likely as not that the veteran was 
infected with hepatitis C during service.  The examiner 
indicated that his opinion was based on the history given 
him, and by his knowing, through personal observation, the 
habits of troops in Vietnam towards the latter part of the 
war.  The Board finds that this opinion should be clarified

The Board notes that the current medical records in the 
veteran's claims folder do not show any diagnosis of PTSD.  
During his hearing in October 2004, the veteran indicated 
that he had been hospitalized at a VA facility in July 2004 
for observation pertaining to PTSD.  VA medical records are 
considered to be in constructive possession of VA and the 
Board.  As the veteran has indicated recent relevant 
treatment at a VA facility, and as these records are not yet 
part of the veteran's claims folder, the Board finds that 
this claim must be remanded for these records to be 
associated with the veteran's claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

As such, this issue is remanded to the RO for additional 
development:

1.  The RO should request the VA medical 
facility in Durham North Carolina to 
furnish copies of any medical records 
pertaining to treatment for PTSD, 
hepatitis, and hemophilia covering the 
period from December 2001 to the present, 
to include those records from the 
veteran's hospitalization for observation 
in July 2004.

2.  The RO is requested to forward the 
claims folder to the VA examiner who 
conducted the April 2001 VA examination 
for an addendum (if unavailable to 
another VA specialist in liver 
disorders).  Request the examiner to 
again review the claims folder to include 
all pertinent evidence received since the 
April 2001 VA examination.  Thereafter 
request the examiner to render an opinion 
as to whether it is as likely as not that 
the hepatitis C is related to service.  
If yes, the examiner is requested to 
identify the etiology.  If the examiner 
desires another examination it should be 
conducted. 

3.  A VA examination should be conducted 
by a specialist in blood disorders in 
order to determine the nature, severity, 
and etiology of the veteran's blood 
disorder, diagnosed as hemophilia and Von 
Willebrand's disease.  Following the 
diagnosis the examiner is requested to 
render an opinion as to whether it is as 
likely as not that the blood disease was 
initially manifested during active duty?  
If it is determined that the blood 
disease existed prior to service the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the blood disease underwent a 
chronic increase in severity beyond 
natural progression during active duty.  
A complete rationale for any opinion 
expressed should be included in the 
report.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claims on 
appeal, to include service connection for 
the hemophilia and Von Willebrand's on a 
de novo basis.  If any benefit sought is 
not granted, the veteran should be 
furnished a supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the 
Board, if in order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


